DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1, 2021 has been entered.
Claims 1 – 3, 6, 10, 12 – 13, 16, 18 – 19 and 35 are pending and have been considered on the merits.  All arguments have been fully considered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 1, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claim is drawn to a sanitizing composition comprising a “ferment of Bacillus coagulans”.  The claim is considered a genus claim that encompasses a wide array of active components, compounds, derivatives, or elements that might be derived from a ferment from B. coagulans.  The specification fails to set forth a representative number of examples in order to reasonably verify possession of such a potentially enormous number of actives.  In fact, the specification only recites an undescribed “ferment” of Bacillus coagulans such as Bonicel, or any one of Repair Complex CLRTM, EcoSkin® from Solabia Group, Leucidal® Liquid SF from Active Micro Technologies, ProSynergenTM from Lonza Group, ProBioBalance CLRTM from CLR, Yogurtene® Balance from Lonza Group, BiodynesTM from Lonza Group, and Bifidobacterium Longum Lysate (00040).  Further, the specification fails to identify what these active ingredients have in common, by function, structure or quality of action, such that one 
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad generics, with respect to all molecules, compounds or components that might result when fermenting B. coagulans, under any conditions, and any method for obtaining any of those compounds.  The instant disclosure fails to identify how these derivatives are obtained; fails to describe any type of extraction method or fermentation method in terms of extraction processes, purification processes, or sources.  The possible variations of derivatives are limitless with potentially millions of types of compounds, molecules and derivatives.
The purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  A patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention. Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations" and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  The specification lacks sufficient variety of species of derivatives to reflect this variance in the genus since the specification does not provide any examples of such a genus of molecules and/or compounds.  Accordingly, the specification fails to provide adequate written description for the genus of “ferment” and does not reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed had possession of the entire scope of the claimed invention.  Moreover, the specification neither describes the complete structure of a representative number of species, nor 
Further, the specification fails to describe a composition that exhibits the claimed function.  Rather, the specification describes a single composition of Bonicel in combination with water (with or without a surfactant); or Bonicel “that had been in contact with ethanol” (examples 4-6).  Example 6 provides for a “1.0% Bonicel composition” that is not clearly described or defined, wherein it kills more transient bacteria than resident bacteria on skin, and wherein the transient bacteria are described to be Serratia marsescens and Enterocccus faecalis.  This is not the same function of reducing any pathogen binding on skin by a statistically significant amount, as compared to an otherwise identical sanitizing composition without the active ingredient as claimed.  Moreover, the specification fails to describe any composition or “ferment” that achieves or exhibits the claimed function.  
The lack of specificity of the compositional elements that provides for a particular function in combination with functional language necessitates that the “ferment” that delivers the “active” to be defined in the manner as described in the specification for offering properly supported functional language.  While the specification describes a specific compositions offering specific functions as provided and supported with data in the specification, the specification fails to provide adequate written description for all that is encompassed by the instant claims, in terms of both composition and function.  Absent of such teachings and guidance as to the structure and function of these compounds and/or molecules, and what 
Thus, the written description requirement has not been satisfied.

Response to Arguments
Applicant argues that the claims are directed to a closed markush group that has particular actives which are disclosed in the specification at paragraphs 0010 and 0039-0040.
However, as stated above, the specification fails to describe “ferments” having any particular “active” quality, or what structure or function they must have to fully represent the claimed genus.  It is noted that no examples are provided other than a “fragment” or “excretion” which are themselves not described.  Regarding paragraphs 00010, a list of probiotic genera is not as adequate description of a “ferment”.  Regarding paragraphs 00039 – 00040, the only recited fragment is a chloroplast, while the only “ferments” are disclosed to include undefined, undescribed commercial products.
Applicant’s arguments fail to persuade.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 35 is rendered vague and indefinite for reciting “a ferment of Bacillus coagulans” because the phrase has not been adequately defined by the claim language or specification.  It remains unclear what applicant regards as the invention by reciting the phrase, and that the scope of the claim has not been clearly set forth.

Response to Arguments
Applicant argues that paragraph 0040 supports the instant claim.  
However, this fails to persuade since paragraph 00040 only recites “ferments” as undefined, undescribed commercial products, represented by a tradename.  Please note that tradenames do not represent a product per se, but merely the source of a product.


Claim Rejections - 35 USC § 102
Previous rejections under 35 U.S.C. 102al AND 102a2 are withdrawn due to applicant’s amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 6, 10, 12 – 13, 16, 18 – 19 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 2015/0044317, IDS 12.13.18, No.203).
Farmer teaches topical compositions for treating skin (abstract, title) comprising 1 – 99% Bacillus coagulans ferment (0008-0009), such as Bonicel (0116) and 1 – 10% alcohol (0005, 0012) and/or 18% lactic acid (0012) (one or more ingredients with a sanitizing effect).  
Since the compositions comprise 1 – 99% of the probiotic, the compositions may also include 99 – 1% of the remaining ingredients, which are interpreted to mean one or more ingredients with a sanitizing effect. Additionally, the supernatant includes lactic acid, bacteriocin and hydrogen peroxide, each of which are identified as ingredients with a sanitizing effect (specification p.12-13).  Thus, the reference also teaches one or more ingredients with a sanitizing effect in amounts of 70% or more. 
Farmer does not teach the claimed amount of water.  However, since the reference teaches compositions with variable amounts of actives and in forms with variable amounts of water (i.e. powder, serum, semisolid, suspension, gel, 0061, 0151, tables, examples) it would follow that the amount of water would be readily optimized when following the teachings of Farmer as a matter of routine practice and experimentation.
Thus, absent evidence of an unexpected result, the claims are rejected.


s 1 – 3, 6, 10, 12 – 13, 16 and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Castiel et al. (US 2009/0060962, IDS 12.13.18, No.40).
Castiel teaches skin treating compositions comprising 0.001 - 20% Bifidobacterium lysate (abstract, 0016, 0077) in combination with isopropanol alcohol (one or more ingredients with a sanitizing effect), water (examples, tables) and thickeners such as lipophillic gelling agents, carboxyl polymers, carbomer, acrylic copolymers, polyacrylamides (0101, 0106).  Examples provide for a 5% lysate, 40% isopropanol with water to make the balance (or one or more ingredients with a sanitizing effect in amounts of 70% or more) (examples 5, 6).  Additional components include bacteria such as Lactobacillus, Saccharomyces, Lactococcus, Pediococcus, Enterococcus, Bacillus and/or Propionibacterium (0014, 0082) and/or their fractions or ferments (008-0090); skin conditioning agents such as oils, isopropyl myristate (0102), PEG (0103), and propylene glycol (also acting as plug preventing additives, per specification 00073) at up to 20% (0101).
Castiel does not teach the claimed amount of water.  However, since the reference teaches compositions with variable amounts of actives and in forms with variable amounts of water to “quantity sufficient” (i.e. oily, alcoholic, emulsions, semi-liquid, cream, gels, foams, 0094-0096, examples) it would follow that the amount of water would be readily optimized when following the teachings of Castiel as a matter of routine practice and experimentation.
Thus, absent evidence of an unexpected result, the claims are rejected.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1 – 3, 6 – 8, 10, 12 – 13, 16, 18 – 19 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
 Claims 1, 4, 8, 12, 14 – 18 of copending application 15/475 705;
Claims 1, 5 – 12, 24 – 25 of copending application 15/475 814;
AND
Claims 1, 6 – 11, 13 – 16, 19 – 24 of copending application 15/819 694.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of the instant claims encompass those of the pending applications and the methods of using the compositions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant argues that the references do not teach up to 30% water and at least 50% of one or more ingredients with a sanitizing effect as defined by applicant.  Applicant additionally states that Terminal Disclaimers will be considered upon indication of allowable subject matter.

Regarding the amounts of water and ingredients with a sanitizing effect, it is first noted that applicant does not define ingredients with a sanitizing effect, but rather provides examples of what can be included.  As such, additional ingredients may be included as an ingredient with a sanitizing effect, such as a combination of alcohol and water or alcohol and additives.
It is maintained that Farmer teaches 1 – 99% Bacillus coagulans ferment (0008-0009).  It is iterated that the ferment also include lactic acid, hydrogen peroxide, bacteriocin, enzymes and other metabolites.  This indicates that the composition does include 1 – 99% of a ferment and/or derivative as well as ingredients with a sanitizing effect.  Further, it is maintained that since the probiotic can be included at 1 – 99%, the compositions may also include 99 – 1% of the remaining ingredients, which make up one or more ingredients with a sanitizing effect.  Additionally, Castiel teaches the bacterial ferments and derivatives in combination with additives, isopropanol alcohol and water, (ingredients with a sanitizing effect) wherein the “balance” makes up the ingredients with a sanitizing effect.  Farmer and Castiel both identify water as a distinct component in the compositions, as carriers and/or diluents in quantities sufficient.  As such, it is maintained that the references teach water both independent of other components in addition to a quantity sufficient, such that the actives result in a combination of “one or more ingredients with a sanitizing effect”, and that both the water and ingredient with a sanitizing effect may be optimized within the parameters of the cited references as a matter of routine experimentation when following the teachings therein.
Applicant’s comments regarding the provisional obvious double patenting rejections are noted.
For these reasons, the claims are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUTH A DAVIS/            Primary Examiner, Art Unit 1699